Carlson, Judge,
dissenting.
I respectfully dissent from the majority’s determination that the trial court was correct in its conclusion that Williamson *654should be denied benefits in that he did not give notice as required by § 48-133. A review of the entire record dictates a conclusion that Williamson gave Werner notice “as soon as practicable.”
In its order denying Williamson benefits, the trial court made a finding that Williamson’s “back injuries and complaints [were] causally linked to the December 23, 2000, accident.” The court also found that “the first notice of injury supported by any credible evidence occurred in May 2001.” It is clear from the record, and I do not disagree with the majority’s finding, that Williamson gave Werner actual notice of his injury in May 2001, approximately 4-plus months after the December 23, 2000, accident and injury.
The relevant statute in this case, § 48-133, requires, “No proceedings for compensation for an injury under the Nebraska Workers’ Compensation Act shall be maintained unless a notice of the injury shall have been given to the employer as soon as practicable after the happening thereof.” I note that prior to its present language, § 48-133 included a provision that required not only a reporting “as soon as practicable” but also that “the claim for compensation with respect to such injury shall have been made within six months after the occurrence.” § 48-133 (1943). In 1977, this 6-month provision was removed, leaving the statement first included in 1917 that “all disputed claims for compensation or benefits shall be first submitted” to the Nebraska Workers’ Compensation Court. See § 48-133 (Reissue 1978).
As the majority notes, the law was changed after the Nebraska Supreme Court’s decision in Raymond v. Buckridge, Inc., 195 Neb. 212, 237 N.W.2d 412 (1976). Therein, the Supreme Court found that the employee’s claim for benefits was barred given that although he had given his employer proper notice, he had neither filed a claim within 6 months of his accident nor filed a petition for benefits within 1 year of the accident. The Legislature then changed § 48-133 by adopting L.B. 144, deleting the requirement that employees file a claim within 6 months and extending the time in which employees have to file a petition from 1 year to 2 years. These changes give us an insight into the ongoing liberal interpretation of all aspects of the workers’ compensation law.
*655More recently, in Jackson v. Morris Communications Corp., 265 Neb. 423, 431, 657 N.W.2d 634, 640 (2003), the Nebraska Supreme Court stated:
We have recognized that the Legislature enacted the Nebraska Workers’ Compensation Act to relieve injured workers from the adverse economic effects caused by a work-related injury or occupational disease. ... In light of this beneficent purpose of the act, we have consistently given the act a liberal construction to “ ‘ “carry out justly the spirit of the Nebraska Workers’ Compensation Act.”
In the instant case, Williamson testified that he did not tell Werner about his injury immediately after the accident because he thought that his pain would go away. Williamson also testified that he continued to work for Werner for several months after the accident, but in May 2001, the pain in his back and additional radiating leg pain got to the point where his grandmother talked him into going to the doctor.
Specifically, Williamson testified as follows in response to his attorney’s questions:
Q [Wjhere was your pain located?
A Center of my back.
Q Anywhere else?
A No.
Q Would it occasionally shoot down your legs?
A Well, when I get back spasms at night and [pains] shoot down my legs, radiate down my legs, and any way —
Q What kind of pain is it in your back? Is it achfing], sore, or is it stabbing, sharp?
A It’s a sharp pain.
Q Now, in between December of 2000 and May of 2001, were some days better than others?
A Yes.
Q Was the pain always there?
A Yes.
Q Did you feel that it was gradually getting worse?
A Yes.
After Williamson’s visit to the doctor in May 2001, when physical therapy but not surgery was recommended, tests in July revealed that Williamson had a “[b]road-based disk bulge at *656Tll-12” and that this large central disk herniation required surgery. As noted above, Williamson had given Werner notice of his accident and injury in May.
In Nebraska workers’ compensation cases where the substantial character of the injury was known at the time of the worker’s accident, the Nebraska Supreme Court has uniformly upheld the literal terms of the limitations contained in § 48-133. Surratt v. Otoe Food Products Co., 146 Neb. 854, 21 N.W.2d 862 (1946), citing Lind v. Nebraska National Guard, 144 Neb. 122, 12 N.W.2d 652 (1944); Price v. Burlington Refrigerator Express Co., 131 Neb. 657, 269 N.W. 425 (1936); Dunlap v. City of Omaha, 131 Neb. 632, 269 N.W. 422 (1936); Park v. School District, 127 Neb. 767, 257 N.W. 219 (1934); Welton v. Swift & Co., 125 Neb. 455, 250 N.W. 661 (1933); and Kurtz v. Sunderland Bros. Co., 124 Neb. 776, 248 N.W. 84 (1933).
However, the Supreme Court has also held that where it was found that the true character of the injuries was not known at the time of the accident and that the injuries were progressive, the limitations set out in § 48-133 did not literally apply. Surratt, supra, citing Montgomery v. Milldale Farm & Live Stock Improvement Co., 124 Neb. 347, 246 N.W. 734 (1933); Flesch v. Phillips Petroleum Co., 124 Neb. 1, 244 N.W. 925 (1932); Astuto v. V. Ray Gould Co., 123 Neb. 138, 242 N.W. 375 (1932); Travelers Ins. Co. v. Ohler, 119 Neb. 121, 227 N.W. 449 (1929); City of Hastings v. Saunders, 114 Neb. 475, 208 N.W. 122 (1926); McGuire v. Phelan-Shirley Co., 111 Neb. 609, 197 N.W. 615 (1924); and Selders v. Cornhusker Oil Co., 111 Neb. 300, 196 N.W. 316 (1923).
Additionally, we note that when asked about the term “as soon as practical [sic],” Senator Brennan, proposer of L.B. 144, stated, “As soon as practical [sic] means just what it says. A person can’t report an accident until he has knowledge of the seriousness of the accident.” Floor Debate, L.B. 144, 85th Leg., 1st Sess. (Jan. 10, 1977).
Under the above law, it is difficult to deny Williamson benefits that were admittedly caused by a work-related accident but were not reported until Williamson’s pain became such that he could not work and doctors specifically diagnosed Williamson with a thoracic disk herniation requiring surgery. On this record, *657the evidence shows that Williamson was not aware of the true character or the seriousness of his injuries until May or even July 2001. I believe that awarding Williamson benefits would comport with the true spirit of the Nebraska Workers’ Compensation Act.
Therefore, I would reverse the affirmance of the review panel, directing it to reverse the trial court’s order of dismissal and remand the cause with directions to the court to determine the benefits Williamson is entitled to under the law.